Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated. Prior period amounts have been revised to reflect various changes associated with the Company's reclassification of certain contractual lump sum payments to partners, previously recognized in Other, net, expenses, as either contra Discount revenue or Marketing and promotion expense. Additionally,the tables reflect changes to the Company's segment allocation methodologydue to reorganization of certain businesses, such as Enterprise Growth, across its reportable operating segments. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended March 31, Percentage Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 14 % Net card fees 3 Travel commissions and fees 18 Other commissions and fees 6 Other 12 Total non-interest revenues 12 Interest income Interest and fees on loans (9 ) Interest and dividends on investment securities 88 ) Deposits with banks and other 20 13 54 Total interest income (9 ) Interest expense Deposits 7 Short-term borrowings - 1 # Long-term debt and other (3 ) Total interest expense (1
